Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the registration statement (No. 333-191021) on Form S-3 of American Honda Finance Corporation (the Company) of our report dated June23, 2016, with respect to the consolidated balance sheets of the Company as of March31, 2016 and 2015, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended March31, 2016, which report appears in the March31, 2016 annual report on Form 10-K of the Company. /s/ KPMG LLP
